Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/17/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a joint seal system as claimed in claim 1 and a method of installing a joint seal system as claimed in claim 12.  The closest prior art of record is Baerveldt (EP 1118727) and Durham et al. (US Patent Application No. 2002/0035204).  Baeveldt teaches a joint seal system comprising a volume of water activated impregnation solute, and a body of a foam, the volume of the water activated impregnation solute having a solute volume weight, the foam being open celled and resiliently compressible, the body of the foam having a body volume and a body weight.  Baerveldt fails to teach wherein the water activated impregnation solute adapted to provide a peel strength of 1.71-28.55 lb/in and an outer surface of the body of the foam when the volume of the water activated impregnation solute is activated by water and manually impregnated into the body of the foam, the solute volume weight at least twice the body weight.  Durham et al. teach a joint seal system comprising a peel force of larger than or equal to 50 N/cm.  Durham et al. fail to teach wherein the joint seal system comprises a volume of a water activated impregnation solute, and a body of a foam, the volume of the water activated impregnation solute having a solute volume weight, the water activated impregnation solute adapted to provide a peel strength of 1.71-28.55 lb/in at an outer surface of the body of the foam when the volume of the water activated impregnation solute is activated by water and manually impregnated into the body of the foam, the foam being open celled and resiliently compressible, the body of the foam having a body volume and a body weight, the solute volume weight at least twice the body weight.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/18/2022